UNITED STATES COURT OF APPEALS
                                    For the Fifth Circuit
                               ___________________________

                                         No. 02-50683
                                       Summary Calendar
                                 ___________________________

                                         KATHY L. BIBLE,

                                                                                   Plaintiff-Appellant,

                                                  v.

                                   JO ANNE B. BARNHART,
                                  Commissioner of Social Security,

                                                                                 Defendant-Appellee.



                            Appeal from the United States District Court
                                 for the Western District of Texas
                                      USDC No. W-01-CV-43

                                          January 28, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

       Kathy L. Bible appeals from the district court’s partial grant of attorneys’ fees to her

pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. Specifically, Bible

appeals the denial of her request for fees at a rate above that original statutory rate, as adjusted

for inflation, and of her request for additional fees for time expended in defense of her fee request.

We review a district court’s attorneys’ fees award under the EAJA only for abuse of discretion.




       1
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Baker v. Bowen, 839 F.2d 1075, 1082 (5th Cir. 1988). We have explained that “while the statute

clearly allows an adjustment for changes in the cost of living, it does not absolutely require it.”

Id. at 1084. See also Hall v. Shalala, 50 F.3d 367, 370 (5th Cir. 1995)(District court did not

abuse discretion in by recognizing that the statutory maximum fee should be increased due to

inflation, but finding that the particular facts of the case did not warrant an increase in the amount

awarded.) Both Bible and the Commissioner clearly presented facts and argument in support of

their positions on the fee award that each felt was warranted in this case. The district court’s

order makes it clear that it rejected Bible’s suggestion for an increased rate based on cost of

living adjustments as well as her request for supplemental time expended in the district court

defending the EAJA petition. These decisions were clearly within the court’s discretion under

Hall and Baker.

       Finding no error, we AFFIRM.